Truly, J.,
delivered the opinion of the court.
The demurrer to the bill of complaint should have been sustained. The bill states no ground authorizing the interposition of a court of chancery to restrain the defendant from the exercise *512of his legal rights in his attempt to collect in the manner permitted by the statute an indebtedness admittedly díte and owing to him by the complainant. Chapter 55, Code 1892, permits every person holding a judgment or decree of any court to have a writ of garnishment issued against his debtor by complying with certain conditions set forth in the statute. It is true that, if the indebtedness or money in the hands of the garnishee be exempt, it is the duty of the garnishee to suggest such exemption. But it is likewise true that it is the duty of the defendant to appear and contest the claim of the plaintiff to the property or debt and assert his right of exemption, if he desires to claim it. The exemption of wages is a benefit of which the debtor may, if he pleases, avail himsplf; but he can, if he desires, voluntarily waive his legal right, and will do so, by operation of law, by failure to contest the garnishment. The debtor is not without adequate remedy provided by law for his protection. If the property be exempt from garnishment and other legal process, the sheriff or other officer may demand a bond of indemnity before proceeding to execute the process. If this bond be furnished, it is for the benefit of the defendant, and he may sue and recover double damages for any loss he has sustained by the seizure or sale. If the officer fail to demand an indemnifying bond, then he and the sureties on his official bond are liable to the defendant in damages. A court of chancery cannot restrain a creditor from the exercise of any of the rights granted him by the law. If the issuance of a -writ of garnishment, seeking to subject money exempted by the beneficence of the law to the payment of a debt, constituted a wrong or trespass, an injunction would properly lie to restrain the trespasser or prevent the wrong. But such is not the case under our law.
The fact that the corporation for whom appellee works has promulgated a rule that its employes would be discharged if their wages were garnished can certainly not be more potent than the plain mandate of the statute. Let us cherish the hope that the rule in question was intended to induce all employes promptly *513to pay their debts and to inculcate the advisability of prudently living within their income, and was not devised as a scheme to assist or encourage them to defraud their creditors. At any rate, we decline to hold that it operates so as to deprive a creditor of any rights granted by the law, or that the fear of its strict enforcement is such a threatened danger as authorized a court to interpose with the most gracious writ of injunction. If the contrary view was sound, a corporation might just as well enact a rule that no employe should have bills sent to him* or accounts presented for payment under penalty of losing his position, thus depriving the creditor of all chance of enforcing the payment of just demands. In this case it must be noted, also, that no question arises as to the legality of the debt. The amount is admittedly just and due by the appellee to the appellant, and no reason is given in the bill of complaint why the same should not be paid.
Conceding the truth of every specific allegation in the bill of complaint, together with all inferences which can be logically deduced from the averments to strengthen the claim of the complaint, we do not think that a writ of injunction was properly issuable. There are several other interesting legal questions growing out of the practice attempted to be introduced by this proceeding into the jurisprudence of our state; but, as the above finally disposes of the matter, we deem it unnecessary to elaborate the other propositions.
The decree is reversed, cause remanded, and hill dismissed.